DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claims 2-3, 8, 10, 12, and 15 are objected to because of the following informalities: The claims recite “a POM gasket”.  The specification nor the claims define what POM is.  Thus, the claims above should recite what POM stands for at least one time in the claim set.  For example if it refers to polyoxymethylene then the claim should be amended to: “a polyoxymethylene (POM) gasket.”  Then, further claims may use POM.  Appropriate correction is required.
3.	Claims 10, 12-14 are objected to because of the following informalities:  the claims depend on a cancelled claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 5,790,194 to Shimamura (“Shimamura”).
 	Regarding claim 1, Shimamura teaches a mounting base structure used for a photographic lamp or monitor (see Figure 3, reference number 42 is support structure that is used to hold a display 12), comprising a first connecting rod (a first connecting rod comprises parts 40 and 38 which form a horizontal rod that is adjustable lengthwise), where the first connecting rod has an end rotatably connected with a side of a photographic lamp or monitor and an end provided with a connecting part (reference number 40 of the first connecting rod is rotatably connected to the side of the monitor, reference number 12 or 14 as seen by the arrows indicating rotation around reference number 32, and another end of the first connecting rod at 38 is connected to a connecting part 54), a second connecting rod to be attached to the first connecting rod is hinged to the connecting part (reference number 36 is a second connecting rod attached to the first connecting rod 38 and hinged to 54).
While Shimamura teaches an adjusting knob connects the rods and is horizontally formed in a side face of an end of the second connecting rod 36, as seen in Figure 3, Shimamura does not specifically state that a first threaded hole is to be connected with a connecting bolt on a digital video camera is horizontally formed in a side face of an end of the second connecting rod.
Since Shimamura does not elaborate on the details of the adjusting knob 54, one of ordinary skill in the art would consider the details of other adjusting knobs in the same disclosure.  Shimamura teaches the other knob that allows for adjustment of rotation angle and tightening after desired adjustment is reached in reference number 32 which connects the first rod to the display device 12 or 14.  Shimamura teaches that reference number 32 is a “tightening screw” and one of ordinary skill in the art realizes that a screw attaches by mating with a threaded hole.  One of ordinary skill in the art would 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Shimamura to use a connecting bolt and threaded hole specifically for the adjusting knob (reference number 54 of Shimamura) to allow a user to loosen the knob and move the device parts to desired positions and further tighten the knob and secure the parts in place.  
 	Regarding claim 13, Shimamura teach the mounting base stricture used for a photographic lamp or monitor according to Claim 7, wherein the connecting part and the first connecting rod are integrally formed in an L shape (see Figure 3 where the connecting part 54 and the end of the first connecting rod at 32 form an L shape).
 	Regarding claim 14, Shimamura teaches the mounting base structure used for a photographic lamp or monitor according to Claim 7, however Shimamura is silent on diameters of the first threaded hole, the second threaded hole, the third threaded bole, and the fourth threaded hole are identical.  One of ordinary skill in the art would realize that the threaded hole size throughout the device may be identical to facilitate manufacturing by using the same parts throughout the device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Shimamura to make the various threaded hole sizes identical to maintain consistency within the device.  
Allowable Subject Matter
6.	Claims 2-3, 8-12, 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


AMY R. HSU
Examiner
Art Unit 2664



/AMY R HSU/Primary Examiner, Art Unit 2697